Exhibit 10.1

  



JOINT DEVELOPMENT AGREEMENT
Gunsmoke Prospect
Ford County, Kansas

This Joint Development Agreement (“JDA”) is made by and between Eagle Oil & Gas
Co. (“Eagle”), and Eagle Dodge City Partners, LP (“EDC”), each of whose address
is 5950 Berkshire Lane, Suite 1100, Dallas, Texas 75225-5854 (collectively, the
“Eagle Group”), and Stratex Oil & Gas Holdings, Inc. (“Stratex”), whose address
is 30 Echo Lake Road, Watertown, Connecticut 06795. The Eagle Group and Stratex
may each be referred to individually as a “Party” and, collectively, as the
“Parties.”

In consideration of the mutual covenants in this JDA, the Parties agree as
follows:

ARTICLE I
Definitions

In addition to the terms defined in the introductory paragraph and the Recitals
of this JDA, for purposes hereof, the capitalized expressions and terms set
forth below shall have the meanings set forth therein, unless expressly
indicated otherwise. Other terms may be defined elsewhere in this JDA and shall,
for purposes hereof, have the meanings so specified, unless expressly indicated
otherwise.

1.01“Acreage Consideration” is defined in Section 3.02.

1.02“Affiliate” means, with respect to a Party, any Person that directly or
indirectly controls, is controlled by, or is under common control with, the
relevant Party. For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, contract, voting trust, membership in management or in the
group appointing or electing management, or otherwise through formal or informal
arrangements or business relationships.

1.03“A.F.E.” means authority for expenditure.

1.04“After First Sales Cost Interest” and “After First Sales Revenue Interest”
means 50% as to Eagle Group and 50% as to Stratex.

1.05“Before First Sales Cost Interest” and “Before First Sales Revenue Interest”
means 75% as to Stratex and 25% as to Eagle Group.

1.06“Closing Date” means on or before September 15, 2014.

1.07“Complete” or “Completion” means the operations necessary to complete a well
drilled hereunder as a well capable of producing Hydrocarbons, including the
performance of all necessary hydraulic fracturing and other formation
stimulation operations therein. A Hydrocarbon well shall be deemed to have been
“Completed” on the date reported to the state Governmental Authority having
jurisdiction by the operator.

 

 

 

1.08“Contract Depth” means 6,000 feet sub-surface or 250 feet beneath the Top of
the Mississippian Lime Formation, whichever is the lesser depth.

1.09“Conveyance” is defined in Section 5.01(a).

1.10“Defensible Title” means, subject to Permitted Encumbrances, record title
free and clear of Liens and that is otherwise free from reasonable doubt as to
matters of law and fact, such that a prudent operator of oil and gas properties,
advised of the facts and their legal significance, would willingly accept such
title.

1.11“Drilling Costs” means the amounts set forth in the column entitled
“Drilling” on an A.F.E. prepared for the drilling of a Hydrocarbon well.
Drilling Costs shall include all costs of drilling the relevant well to its
total vertical depth, conducting all necessary logging, testing, and coring
therein prior to a decision regarding whether to attempt to Complete such well,
and plugging and abandoning such well as a dry hole (including costs of surface
restoration of the drillsite premises). Drilling shall not include the costs of
Completing such well and equipping it for production.

1.12“Drilling Unit” means an area of land in the Gunsmoke Prospect comprised as
near as reasonably possible of forty (40) acres in the form of a square upon
which the Parties expect to drill a well in search of Hydrocarbons under this
JDA and the JOA.

1.13“Earning Well” means each of the first sixteen (16) vertical Hydrocarbon
wells located on lands within the Gunsmoke Project in which Stratex elects to
participate following the drilling and Completion of the Obligation Wells.

1.14“First Sales” means the first point in time when an Obligation Well or
Earning Well has been Completed for production and is flowing oil or other
liquid Hydrocarbons into a tank battery or gas into a gas pipeline to a gas
gatherer or a purchaser of production.

1.15“Governmental Authority” means any governmental or quasi-governmental
federal, state, provincial, county, city, or other political subdivision of the
United States, any foreign country, or any department, bureau, agency,
commission, court, or other statutory or regulatory body or instrumentality
thereof.

1.16“Gunsmoke Prospect” means the area of land outlined in red on the attached
Exhibit “A”.

1.17“Hydrocarbons” means all crude oil, natural gas, condensate, and other
liquid or gaseous hydrocarbons, the right to explore for which, or an interest
in which, is granted pursuant to an Initial Prospect Lease or a New Prospect
Lease.

1.18“Initial Prospect Leases” means the oil and gas leases described on Exhibit
“B”.

1.19“JOA” means a joint operating agreement prepared on the form attached to
this JDA as Exhibit “C”.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 2 of 18

 

 

1.20“Laws” means all constitutions, treaties, laws, statutes, ordinances, rules,
regulations, orders, and decrees of the United States, any foreign country, and
any local, state, provincial, or federal political subdivision or agency
thereof, as well as all judgments, decrees, orders, and decisions of courts
having the effect of law in each such jurisdiction.

1.21“Liens” means any mortgage, deed of trust, pledge, security interest, lien,
or charge of any kind (including any agreement to grant any of the foregoing),
any conditional sale or title retention agreement, any lease in the nature
thereof, or the filing of or agreement to give any financing statement under the
Uniform Commercial Code of any jurisdiction.

1.22“Net Leasehold Acres” means, as to each Initial Prospect Lease, the product
obtained by multiplying (a) the number of surface acres in each parcel or tract
of land covered by such Initial Prospect Lease, by (b) the undivided fee mineral
interest in each such parcel or tract of land owned by the lessor(s) under such
Initial Prospect Lease, by (c) the working interest of Eagle Group in such
Initial Prospect Lease.

1.23“New Prospect Leases” means oil and gas leases, options for leases, and
farmout or similar agreements relating to the earning or other acquisition of
oil and gas leases or interests therein, including any existing wells and
equipment thereon, if any, located on lands within the Gunsmoke Prospect and
acquired by a Party or an Affiliate of a Party during the Term.

1.24“Obligation Wells” means the initial four (4) vertical Hydrocarbon wells to
be drilled by the Parties at the locations shown on the plat(s) attached hereto
as Exhibit “E”.

1.25“Permitted Encumbrances” means

(a)the terms of the Initial Prospect Leases and the JOA;

(b)liens for taxes or assessments not yet delinquent or, if delinquent, those
taxes or assessments that are being contested in good faith by proceedings
diligently conducted in the ordinary course of business;

(c)all easements, rights of way, and other rights to use the surface affecting
or pertaining to any of the Initial Prospect Leases; and

(d)lease burdens existing and of record on the Closing Date that do not cause
the net revenue interest of an Initial Prospect Lease to fall below 78% (based
on a working interest of 100%), proportionately reduced to the working interest
in the relevant Initial Prospect Lease actually owned by the relevant Party.

1.26“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated organization, Governmental Authority, or any
other form of entity.

1.27“Pre-Completion Additional Operations” means, with respect to an Obligation
Well or Earning Well, any deepening, sidetracking, plugging back, or other
operation performed in such well prior to the Completion thereof.

1.28“Production Taxes” means any and all severance, production, gathering, Btu
or gas, transportation, gross receipts, utility, excise, and other similar taxes
(other than income taxes) relating to the production, gathering, or
transportation of Hydrocarbons, or increases therein, and any interest or
penalties thereon.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 3 of 18

 

1.29“Responding Parties” is defined in Article VII.

1.30“Sale Notice” is defined in Article VII.

1.31“Selling Party” is defined in Article VII.

1.32“Subsequent Well” means any Hydrocarbon well drilled by a Party at a
location within the Gunsmoke Prospect following the drilling and Completion of
the four (4) Obligation Wells and the sixteen (16) Earning Wells.

1.33“Tag-Along Rights” is defined in Article VII.

1.34“Term” is defined in Section 8.01.

1.35“Top of the Mississippian Lime Formation” means the stratigraphic equivalent
of 5,182’ measured depth in the Vincent Oil Sandyland #1-27, Section 27,
Township 28S, Range 23W, Ford County, Kansas.

1.36“Transaction” is defined in Article VII.

ARTICLE II
Obligation Wells

2.01Drilling of Four Obligation Wells. Eagle shall use commercially reasonable
efforts to commence the actual drilling of the first Obligation Well no later
than December 1, 2014, if the Closing occurs on or before September 1, 2014. If
the Closing does not occur on or before September 1, 2014, Eagle shall use
commercially reasonable efforts to commence the actual drilling of the first
Obligation Well no later than ninety (90) days after the actual date on which
the Closing occurs. Not sooner than thirty (30) days prior to the commencement
of actual drilling operations in the first Obligation Well, Eagle shall provide
to Stratex A.F.E.s setting forth the estimated Drilling Costs and Completion
costs for each of the four (4) Obligation Wells. Within ten (10) days of its
receipt of the drilling notice for the first Obligation Well and the A.F.E.s for
all four (4) Obligation Wells, Stratex shall pay to Eagle Stratex’s Before First
Sales Cost Interest share of the estimated Drilling Costs set forth on the
A.F.E.s for all four (4) Obligation Wells. If Stratex fails to pay, in a timely
manner as provided in this Section 2.01, its Before First Sales Cost Interest
share of the estimated Drilling Costs for all four (4) Obligation Wells, Stratex
shall forfeit all right to participate in the development of the Gunsmoke
Prospect, and this JDA shall terminate. If Stratex pays in full its Before First
Sales Cost Interest share of the estimated Drilling Costs of the four (4)
Obligation Wells in a timely manner as provided in this Section 2.01, Eagle
shall commence the actual drilling of the second Obligation Well as soon as is
reasonably possible following Eagle’s release of the drilling rig from the
location of the first Obligation Well. Similarly, Eagle shall commence the
actual drilling of the third Obligation Well as soon as is reasonably possible
following Eagle’s release of the drilling rig from the location of the second
Obligation Well, and shall commence the actual drilling of the final Obligation
Well as soon as is reasonably possible following Eagle’s release of the drilling
rig from the location of the third Obligation Well.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 4 of 18

 

2.02Obligation Well Operations.

(a)Eagle or its Affiliate will serve as operator of the Obligation Wells. Eagle
shall drill each Obligation Well as a vertical Hydrocarbon well and shall use
reasonable efforts to drill each Obligation Well to the Contract Depth. Eagle
shall conduct all operations in the Obligation Wells with due diligence in
accordance with the standards, terms, and provisions of the JOA and applicable
Laws. Eagle shall not, however, be obligated to commence the actual drilling of
any Obligation Well unless and until Stratex has first paid to Eagle Stratex’s
Before First Sales Cost Interest share of the estimated Drilling Costs for all
four (4) Obligation Wells as set forth in Section 2.01, above.

(b)The decision whether to conduct Pre-Completion Additional Operations in an
Obligation Well prior to the initial Completion thereof, including the rights of
the Parties to elect whether to participate in such a Pre-Completion Additional
Operation and the consequences to a Party of an election not to participate
therein, shall be governed by Article VI.B of the JOA. In like manner, the
decision whether to attempt to Complete, or to plug and abandon as a dry hole,
an Obligation Well, including the rights of the Parties to elect whether to
participate in a Completion attempt proposed for such Obligation Well and the
consequences to a Party of an election not to participate therein, shall be
governed by the terms of, respectively, Article VI.C or Article VI.E.1 of the
JOA.

2.03Substitute Wells. If, during the drilling of an Obligation Well, Eagle
should encounter an impenetrable substance, a condition in the hole, or a
mechanical problem which renders the further drilling of the Obligation Well
impossible or impractical, Eagle shall provide to Stratex prompt written notice
of such fact, and Eagle shall plug and abandon the Obligation Well in strict
compliance with all applicable Laws and lease requirements and may, within
thirty (30) days of the plugging and abandonment thereof, commence operations
for the drilling of a substitute well at a legal location within the same
Drilling Unit as the Obligation Well for which it is a substitute. If drilled,
Eagle shall provide to Stratex written notice of such decision, together with a
plat showing the location of the substitute well and an A.F.E. showing the
estimated Drilling Costs and Completion costs with respect thereto. Thereafter,
the substitute well shall be drilled according to the same terms and conditions
provided for the Obligation Well for which it is in substitution and shall be
deemed for all purposes to be that Obligation Well, and all costs and revenues
for such substitute well shall be borne and shared, respectively, by each Party
as though such substitute well were the Obligation Well for which it is in
substitution.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 5 of 18

 

2.04Allocation of Costs and Revenues for Obligation Wells.

(a)All costs and expenses incurred in connection with each Obligation Well prior
to First Sales (including all Drilling Costs, costs of Pre-Completion Additional
Operations, Completion costs, and costs to operate such Obligation Well prior to
the First Sales) shall be borne by the Parties according to their respective
Before First Sales Cost Interests, subject to the terms of this Article II. All
costs and expenses incurred in connection with each Obligation Well after First
Sales shall be borne by the Parties according to their respective After First
Sales Cost Interests, subject to the terms of this Article II.

(b)All proceeds from the sale of Hydrocarbons produced from each Obligation
Well, net of lessor’s royalties, overriding royalties, and other lease burdens
and applicable Production Taxes, shall be shared by the Parties according to
their respective After First Sales Revenue Interests, subject to the terms of
this Article II.

ARTICLE III
Earning Wells

3.01Earning Wells.

(a)Following the Completion or plugging and abandonment of all four (4)
Obligation Wells, any Party shall have the right to propose the drilling of an
Earning Well within the Gunsmoke Prospect.

(b)All operations in connection with the sixteen (16) Earning Wells, including
the proposal to drill such an Earning Well, the proposals whether to Complete or
plug and abandon such Earning Well, the rights of the Parties to elect whether
to participate in any such proposed operation, and the consequences of an
election not to participate therein, shall be governed by the terms of the JOA,
except to the extent that an issue relating to such an operation is expressly
covered by this JDA, in which case this JDA shall govern and control.

(c)Eagle or its Affiliate will serve as operator of the Earning Wells. Eagle
shall drill all sixteen (16) Earning Wells as vertical Hydrocarbon wells and
shall use reasonable efforts to drill each Earning Well to the Contract Depth.
Eagle shall conduct all operations in the Earning Wells with due diligence in
accordance with the standards, terms, and provisions of the JOA and applicable
Laws.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 6 of 18

 

3.02Stratex’s Participation in Earning Wells. If Stratex elects to participate
in the drilling of an Earning Well proposed hereunder, it shall elect to do so
by, within thirty (30) days of the date of Stratex’s receipt from Eagle of the
drilling proposal and the A.F.E. for the proposed Earning Well: (1) paying to
EDC an amount equal to (a) $250, multiplied by (b) the number of Net Leasehold
Acres covered by the Initial Prospect Lease(s) upon which such Earning Well is
to be drilled (up to a maximum of 160 Net Leasehold Acres), LESS any acres in
which Stratex has already earned an interest hereunder, multiplied by (c) twenty
five percent (25%) (“Acreage Consideration”); and (2) paying to Eagle Stratex’s
Before First Sales Cost Interest share of the estimated Drilling Costs of such
Earning Well as set forth in the A.F.E. included with the applicable drilling
proposal. For purposes of illustration only, assuming that the Initial Prospect
Leases on which an Earning Well is to be located contain 150 Net Leasehold Acres
and include the Drilling Unit for an Obligation Well in which Stratex has
previously earned an assignment of interest hereunder, the Acreage Consideration
to be paid by Stratex to EDC with respect to the Earning Well shall be $250,
multiplied by 110 Net Leasehold Acres (150 Net Lease Acres – the 40-acre
Drilling Unit for the relevant Obligation Well), multiplied by 25%, or $6,875.
The failure of Stratex to pay in full, in a timely manner as provided in this
Section 3.02, the full amount described in this Section 3.02 with respect to an
Earning Well proposed hereunder shall be deemed to constitute Stratex’s election
not to participate in such Earning Well. If Stratex fails timely to elect, or is
deemed hereunder to have elected, not to participate in the drilling of the
proposed Earning Well, and Eagle subsequently drills such well, Stratex shall
earn no interest in such well or the Drilling Unit associated therewith, and
such well shall not be considered an Earning Well for any purposes hereunder.

3.03Well Drilled on New Prospect Lease. If an Earning Well is proposed on a New
Prospect Lease, Stratex shall not be obligated to pay the Acreage Consideration
set forth above in Section 3.02 with respect thereto. To participate in such a
proposed Earning Well, Stratex must only pre-pay its Before First Sales Cost
Interest share of the estimated Drilling Costs of the relevant Earning Well.

3.04Allocation of Costs and Revenues for Earning Wells.

(a)All costs and expenses incurred in connection with each Earning Well prior to
First Sales (including all Drilling Costs, costs of Pre-Completion Additional
Operations, Completion costs, and costs to operate such Earning Well prior to
First Sales) shall be borne by the Parties according to their respective Before
First Sales Cost Interests, subject to the terms of Article III. All costs and
expenses incurred in connection with each Earning Well after First Sales shall
be borne by the Parties according to their respective After First Sales Costs
Interests, subject to the terms of this Article III.

(b)All proceeds from the sale of Hydrocarbons produced from each Earning Well,
net of lessor’s royalties, overriding royalties, and other lease burdens and
applicable Production Taxes, shall be shared by the Parties according to their
After First Sales Revenue Interests, subject to the terms of this JDA and the
JOA.

3.05No Obligation to Drill. Eagle shall not be obligated to drill any Earning
Well unless and until Stratex has elected to participate in the drilling of such
Earning Well and paid to Eagle all amounts it is required to pay with respect
thereto as set forth in this Article III.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 7 of 18

 

ARTICLE IV
Subsequent Wells

4.01Subsequent Wells.

(a)Following the Completion or plugging and abandonment of all four (4)
Obligation Wells and all sixteen (16) Earning Wells, any Party shall have the
right to propose the drilling of Subsequent Wells.

(b)All operations in connection with the Subsequent Wells, including the
proposal to drill such a Subsequent Well, the proposals whether to Complete or
plug and abandon such Subsequent Well, the rights of the Parties to elect
whether to participate in any such proposed operation, and the consequences of
an election not to participate therein, shall be governed by the terms of the
JOA, except to the extent that an issue relating to such an operation is
expressly covered by this JDA, in which case this JDA shall govern and control.

(c)Eagle or its designee shall serve as the operator of all Subsequent Wells.
Eagle shall conduct all operations in the Subsequent Wells with diligence in
accordance with the standards, terms, and provisions of the JOA and applicable
Laws.

4.02Stratex’s Participation in Subsequent Wells. If Stratex elects to
participate in the drilling of a Subsequent Well proposed by Eagle, it shall do
so by, within thirty (30) days after Stratex’s receipt of the drilling proposal
and the A.F.E. for the proposed Subsequent Well, paying to Eagle Stratex’s After
First Sales Cost Interest share of the estimated Drilling Costs for such
Subsequent Well as set forth in the A.F.E. included with the applicable drilling
proposal. If Stratex proposes a Subsequent Well, Stratex shall, within thirty
(30) days after the date of such proposal, pay to Eagle Stratex’s After First
Sales Cost Interest share of the estimated Drilling Costs for such Subsequent
Well as set forth in the A.F.E. included with the applicable drilling proposal.
The failure of Stratex to pay in full, in a timely manner as provided in this
Section 4.02, the full amount described in this Section 4.02 with respect to a
Subsequent Well proposed hereunder shall be deemed to constitute Stratex’s
election not to participate in the relevant Subsequent Well.

4.03Allocation of Costs and Revenues for Subsequent Wells.

(a)All costs and expenses incurred in connection with all Subsequent Wells shall
be borne by the Parties according to their respective After First Sales Cost
Interests, subject to the terms of this Article IV.

(b)All proceeds from the sale of Hydrocarbons produced from each Subsequent
Well, net of lessor’s royalties, overriding royalties, and other lease burdens
and applicable Production Taxes, shall be shared by the Parties according to
their respective After First Sales Revenue Interests, subject to the terms of
this Article IV.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 8 of 18

 

 

4.04No Obligation to Drill. Eagle shall not be obligated to drill any Subsequent
Well unless and until Stratex has elected to participate in the drilling of such
Subsequent Well and paid to Eagle its After First Sales Costs Interest share of
estimated Drilling Costs for such Subsequent Well as set forth in Section 4.02,
above.

ARTICLE V
Oil and Gas Leases

5.01Assignments of Interest.

(a)Upon the Completion or plugging and abandonment of each Obligation Well (or
an applicable substitute well), EDC shall assign to Stratex an undivided working
interest equal to Stratex’s After First Sales Revenue Interest in and to the
Initial Prospect Leases, BUT ONLY to the extent that the Initial Prospect Leases
cover and include the Drilling Unit associated with such Obligation Well,
pursuant to an assignment, bill of sale, and conveyance substantially in the
form attached as Exhibit “D” to this JDA (the “Conveyance”), delivering a net
revenue interest of seventy-eight percent (78%) (based on a working interest of
100%), proportionately reduced to the working interest in the relevant Initial
Prospect Leases being conveyed to Stratex.

(b)Upon the Completion or plugging and abandonment of each of the first five (5)
Earning Wells in which Stratex has elected to participate and as to which
Stratex has paid all amounts it is obligated to pay with respect thereto under
Article III, EDC shall assign to Stratex an undivided working interest equal to
Stratex’s After First Sales Revenue Interest in and to the Initial Prospect
Leases, BUT ONLY to the extent of the Drilling Unit associated with such Earning
Well, pursuant to an assignment, bill of sale, and conveyance substantially in
the form of the Conveyance, delivering a net revenue interest of seventy-eight
percent (78%) (based on a working interest of 100%), proportionately reduced to
the working interest in the relevant Initial Prospect Leases being conveyed to
Stratex.

(c)Upon the Completion or plugging and abandonment of the sixth (6th) Earning
Well in which Stratex has elected to participate and as to which Stratex has
paid all amounts it is obligated to pay with respect thereto under Article III,
EDC shall assign to Stratex: (1) an undivided working interest equal to
Stratex’s After First Sales Revenue Interest in and to the Initial Prospect
Leases, BUT ONLY to the extent of the Drilling Unit associated with such sixth
(6th) Earning Well; and (2) an undivided twenty five percent (25%) working
interest in and to the Initial Prospect Leases to the extent that they cover
lands outside of the Drilling Units for the Obligation Wells and Earning Wells
(if any) in which Stratex has already been assigned an interest. Such
assignments shall be made pursuant to an assignment, bill of sale, and
conveyance substantially in the form of the Conveyance, and shall deliver a net
revenue interest of seventy-eight percent (78%) (based on a working interest of
100%), proportionately reduced to the working interest in the relevant Initial
Prospect Leases being conveyed to Stratex.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 9 of 18

 

 

(d)Upon the Completion or plugging and abandonment of each of the seventh (7th)
through the fifteenth (15th) Earning Wells in which Stratex has elected to
participate and as to which Stratex has paid all amounts it is obligated to pay
with respect thereto under Article III, EDC shall assign to Stratex sufficient
working interest in and to the Initial Prospect Leases, BUT ONLY to the extent
of the Drilling Unit associated with such Earning Well, such that Stratex shall
own an undivided working interest therein equal to its After First Sales Revenue
Interest in such Drilling Unit. Such assignment shall be made pursuant to an
assignment, bill of sale, and conveyance substantially in the form of the
Conveyance, delivering a net revenue interest of seventy-eight percent (78%)
(based on a working interest of 100%), proportionately reduced to the working
interest in the relevant Initial Prospect Leases being conveyed to Stratex.

(e)Upon the Completion or plugging and abandonment of the sixteenth (16th) and
final Earning Well in which Stratex has elected to participate and as to which
Stratex has paid all amounts it is obligated to pay with respect thereto under
Article III, EDC shall assign to Stratex: (1) sufficient working interest in and
to the Initial Prospect Leases, BUT ONLY to the extent of the Drilling Unit
associated with such sixteenth Earning Well, such that Stratex shall own an
undivided working interest therein equal to its After First Sales Revenue
Interest in such Drilling Unit; and (2) sufficient working interest in and to
the Initial Prospect Leases to the extent that they cover lands outside of the
Drilling Units for the Obligation Wells and Earning Wells (if any) in which
Stratex has already been assigned an interest, such that Stratex shall own an
undivided working interest equal to its After First Sales Revenue Interest in
all Initial Prospect Leases. Such assignment shall be made pursuant to an
assignment, bill of sale, and conveyance substantially in the form of the
Conveyance, delivering a net revenue interest of seventy-eight percent (78%)
(based on a working interest of 100%), proportionately reduced to the working
interest in the relevant Initial Prospect Leases being conveyed to Stratex.

(f)The provisions of this Section 5.01 shall not apply in the cases of Earning
Wells located on New Prospect Leases, as to which Stratex will already have
received an assignment of interest under Article VI. The assignment obligations
set forth in Article V shall apply only to those Initial Prospect Leases that
have not expired as of the date on which Eagle is obligated to assign an
interest therein to Stratex.

5.02Title Matters. If Stratex discovers, within six (6) months after the
assignment of any interest in and to the Initial Prospect Leases pursuant to
Section 5.01, that Eagle Group does not have Defensible Title to at least an
undivided fifty percent (50%) working interest and an undivided 78% net revenue
interest (based on a 100% working interest) in the portion of the Initial
Prospect Leases so assigned, Eagle Group will refund to Stratex that portion of
the Acreage Consideration actually paid by Stratex pursuant to Article III which
corresponds to the interest as to which title failed; provided, however, that if
such a title failure relates to the Drilling Unit for an Obligation Well, as to
which Stratex is not obligated to pay Acreage Consideration hereunder, Eagle
Group shall nonetheless pay to Stratex an amount equal to the Acreage
Consideration calculated for the portion of the relevant Drilling Unit as to
which title failed. Notwithstanding the foregoing, all title failures shall be
borne by Eagle Group to the extent such failures affect the Eagle Group’s
ownership share of the applicable interest. No refund shall be due hereunder if
a title failure does not exceed the Eagle Group’s ownership share. Other than
the special warranty of title contained in the Conveyance, the foregoing refund
opportunity will be the sole remedy if the title to any of the Initial Prospect
Leases delivered to Stratex that is less than Defensible Title.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 10 of 18

 

ARTICLE VI
Area of Mutual Interest

If any Party or any Affiliate of a Party acquires or seeks to acquire any New
Prospect Lease in the Gunsmoke Prospect during the Term, the Party or Affiliate
of a Party acquiring the New Prospect Lease shall, not later than fifteen (15)
days after the time it acquires title to the New Prospect Lease, notify the
other Parties of the acquisition, in writing, which notification shall include
copies of the New Prospect Lease and all instruments of conveyance, paid drafts
or checks, all other relevant available information concerning the acquisition,
a detailed statement of all third Person out-of-pocket costs relevant thereto,
the A.F.E. for any Hydrocarbon well required to be drilled as a condition to
earning, title information, leasehold and other burdens, and drafts of all
documents necessary to effect an assignment of interest in the New Prospect
Lease to the non-acquiring Parties. Each non-acquiring Party shall then have
twenty (20) days from its receipt of such notice within which to elect whether
to acquire an undivided working interest equal to its After First Sales Revenue
Interest in and to such offered New Prospect Lease. Each non-acquiring Party
electing to participate in the acquisition shall pay to the acquiring Party,
after receipt of an invoice therefor, its After First Sales Cost Interest share
of all lease bonuses, purchase price, option payments, and other consideration
paid or obligations assumed by the acquiring Party in connection with such New
Prospect Lease. The failure of any non-acquiring Party to pay to the acquiring
Party, in full and in a timely manner as provided in this Article VI, the
amounts owed by such non-acquiring Party under this Article VI with respect to
such New Prospect Lease shall result in an automatic forfeiture of the
non-acquiring Party’s rights in the acquisition and shall be an election by the
non-acquiring Party not to participate in the acquisition. Within five (5) days
of a non-acquiring Party’s election to participate in an acquisition pursuant to
this Article VI and its payment of all amounts owed by such non-acquiring Party
under this Article VI with respect to the relevant New Prospect Lease, the
acquiring Party shall execute an assignment of interest in the relevant New
Prospect Lease in substantially the form of Conveyance to the non-acquiring
Parties electing to so participate. No assignment of interest shall be made,
however, unless the non-acquiring Parties electing to participate have paid to
the acquiring Party all amounts owed by such non-acquiring Parties under this
Article VI with respect to the relevant New Prospect Lease. All assignments of
interests in New Prospect Leases shall convey the net revenue interest obtained
in the acquisition of the relevant New Prospect Lease. Any New Prospect Lease
not acquired by all of the Parties having a right to acquire the same shall be
owned by the acquiring Parties outside of the terms hereof, except that the
interest shall be subject to a JOA between the acquiring Parties on the form
attached as Exhibit “C”.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 11 of 18

 

ARTICLE VII
Tag-Along Sale

If a Party (“Selling Party”) should, at any time or from time to time, sell or
convey more than fifty percent (50%) of its interest owned at that time in the
Gunsmoke Prospect (“Transaction”), the other Parties (“Responding Parties”) will
have the right to request the Selling Party to assist the Responding Parties in
selling to the same buyer in a simultaneous transaction a like interest in the
Gunsmoke Prospect under the same sale terms applicable to the Selling Party’s
sale (“Tag-Along Rights”). The value attributed to Responding Parties’ interest
in and to the Gunsmoke Prospect to be sold pursuant to its exercise of its
Tag-Along Rights shall be equivalent to the value attributed to Selling Party’s
interest in the Gunsmoke Prospect by the buyer in the Transaction. The Selling
Party shall give written notice (the “Sale Notice”) of all of the terms and
conditions of the Transaction to the Responding Parties not later than thirty
(30) days prior to the date set for closing of the Transaction. The Responding
Parties, having received the Sale Notice, shall make a written election whether
to exercise their Tag-Along Rights with respect to the relevant Transaction
within ten (10) days of receiving the Sale Notice. The failure of the Responding
Parties to respond to a Sale Notice in a timely manner as provided in this
Article VII shall constitute a waiver of any and all Tag-Along Rights of the
Responding Parties with respect to such Transaction. If the Responding Parties
exercise their Tag-Along Rights with respect to a Transaction, the Selling Party
shall notify the prospective buyer of the Responding Parties’ interest and shall
use reasonable commercial efforts to cooperate with and assist the Responding
Parties in consummating a sale of the Responding Parties’ interest in the
Gunsmoke Prospect in a transaction simultaneous with the Selling Party’s;
provided, however, that the Selling Party shall have no obligation or liability
to the Responding Parties if the Selling Party fails, for any reason, to
consummate its proposed Transaction. If the Transaction subject to the Sale
Notice is for less than all of the interest for sale by all Parties electing to
sell, the total of the interests available for sale by all Parties electing to
sell shall be reduced proportionately based on the Parties’ respective ownership
interests offered for sale at the time of the Sale Notice. The rights provided
for in this Article VII shall apply to asset sales to third Persons that are not
Affiliates of the Selling Party and that do not own any interest in the Gunsmoke
Prospect, and not to any transaction involving a sale of the equity interests in
or merger of a Party.

ARTICLE VIII
Term

8.01Term. The term of this JDA shall begin on the Closing Date and terminate on
its third (3rd) anniversary (the “Term”); however, the term of the JOA shall
continue according to its terms, notwithstanding the termination of this JDA.

8.02Bankruptcy. If a petition for relief under Title 11 of the United States
Code is filed by or against Stratex or any member of Eagle Group, and the
termination of this JDA as to such Party is prevented by the United States
Bankruptcy Court, this JDA shall remain in force and effect as to the Party
which is subject to such proceedings until such Party has elected to assume or
reject this JDA pursuant to Title 11 of the United States Code. An election to
reject this JDA by such Party as a debtor in possession, or by a trustee in
bankruptcy, shall be deemed to constitute a breach of this JDA, upon which this
JDA shall terminate without further action by any other Party hereto.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 12 of 18

 

8.03Consequences of Termination. Upon the termination of this JDA, the
provisions of this Article VIII, Section 10.05, Section 10.07, Section 10.08,
Section 10.09, and Section 10.19 shall survive such termination and remain in
effect according to their respective terms. The termination of this JDA shall,
in no event, affect the continued validity and effectiveness of the JOA, and the
JOA shall survive the termination hereof and remain in effect for so long as
provided in Article XIII thereof. No termination of this JDA shall relieve any
Party of any unfulfilled liability or obligation of such Party that had accrued
prior to such termination (including any obligation to make payment) or the
consequences of any breach or default of any warranty or covenant contained in
this JDA. All such obligations and liabilities shall survive such termination.

ARTICLE IX
JOA

Concurrently with the execution of this JDA, the Parties have executed the JOA,
the Contract Area of which shall be the Drilling Unit associated with the first
Obligation Well. As Stratex earns additional interests in and to the Initial
Prospect Leases as subsequent Obligation Wells, Earning Wells, and Subsequent
Wells are Completed, the Contract Area of the JOA shall be amended to include
those Initial Prospect Leases and the lands covered thereby in which Stratex
earns an interest. Additionally, the Contract Area of the JOA shall be amended
to include those lands covered by any New Prospect Leases in which the
non-acquiring Party elects to participate as set forth in Article VI, above.

ARTICLE X
Miscellaneous

10.01Time. Time is of the essence with respect to all matters addressed herein.

10.02Successors and Assigns. Subject to the terms of Article VII and the
succeeding provisions of this Section 10.02, the terms and conditions of this
JDA shall inure to the benefit of and be binding upon the respective successors
and permitted assigns of the Parties. Notwithstanding the foregoing:

(a)Neither Stratex nor Eagle Group may assign all or any portion of its rights
and interests, or delegate any of its obligations and liabilities, under this
JDA without the consent of the other Parties, which consent will not be
unreasonably withheld, conditioned, or delayed; provided, however, that the
requirement for consent to assignment contained in this Section 10.02(a) shall
not apply to: (i) the transfer or assignment by a Party of its rights and
interests in, or the delegation by a Party of its obligations and liabilities
under, this JDA to an Affiliate; or (ii) the granting by a Party of a deed of
trust, mortgage, security agreement, collateral assignment, pledge, or other
security instrument covering its rights and interests under this JDA or its
interests in the Initial Prospect Leases and New Prospect Leases as security for
indebtedness of such Party. In addition, if a Party sells or conveys all or a
portion of its interests in the Initial Prospect Leases or New Prospect Leases,
such Party shall assign to the transferee, in whole or in part to the extent of
the interests in the Initial Prospect Leases or New Prospect Leases to be
transferred, its rights and interests under this JDA. Such a transfer shall not
be subject to the requirement for consent to assignment contained in this
Section 10.02(a) if the transferee expressly agrees to be bound by the terms
hereof and to assume, perform, and discharge, to the extent of the interests in
this JDA thus assigned, the obligations and liabilities of the transferring
Party hereunder.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 13 of 18

 

(b)Upon the assumption by a permitted transferee of the obligations and
liabilities of the transferring Party under this JDA, the transferee shall
become primarily liable with respect to all of such assumed obligations that
accrue after the effective date of the permitted transfer. If, however, the
permitted transferee fails to perform any of the obligations thus assumed, the
transferring Party shall remain liable for the performance thereof for a period
of one (1) year after the effective date of such assignment.

(c)The terms of this JDA shall constitute covenants running with the land with
respect to the Initial Prospect Leases and the New Prospect Leases.

10.03Waiver. Any waiver must be in writing and executed by the waiving Party,
and no waiver of any provision of this JDA shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

10.04Singular and Plural Terms. Whenever used herein, nouns in the singular may
be made plural or plural made singular where appropriate.

10.05Governing Law. This JDA shall be governed by and construed in accordance
with the laws of the State of Texas without regard to the principles of
conflicts of laws.

10.06Further Assurances. Each Party shall execute, acknowledge and deliver to
the others such further documents and take such other action, as may be
necessary in order to carry out the purposes of this JDA.

10.07Confidentiality. Each Party agrees to keep the terms of this JDA
confidential and not to disclose the terms hereof to any third Person without
the prior written consent of the other Party; provided, however, that each Party
shall have the right to disclose the terms of this JDA to: (a) an Affiliate of
such Party (or the shareholders, members, or partners of such Party or its
Affiliate); (b) attorneys, accountants, engineers, financial advisors, and other
consultants engaged by such Party where disclosure of such information is
essential to such attorney’s, accountant’s, engineer’s, financial advisor’s, or
consultant’s work for such Party; (c) prospective or actual contractors engaged
by such Party where disclosure of such information is essential to such
contractor’s or consultant’s work for such Party; (d) a bona fide prospective
transferee of such Party’s interest in the Initial Prospect Leases or New
Prospect Leases; (e) a bona fide prospective investor in such Party; and (f) a
bank or other financial institution to the extent necessary to arrange for
financing. The restrictions set forth in this Section 10.07, do not apply to any
disclosures required under compulsion of judicial process or by Law or
Governmental Authority to which a Party is subject; provided, however, that if
disclosure is sought through judicial process or by a Governmental Authority,
the Party from whom disclosure is sought shall promptly notify the other Party
to provide the other Party the opportunity to participate in such proceedings
and, if they so choose, to contest such disclosure at such other Party’s sole
expense. This Section 10.07 shall survive the termination of this JDA for a
period of one (1) year.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 14 of 18

 

10.08Disclaimer. The Parties acknowledge that that Confidentiality and
Non-Competition Agreement between Eagle and Stratex, dated January 29, 2014 and
signed by Stratex on March 18, 2014 (“CA”), set forth an agreement by the
Parties that Eagle had not (and would not) make any representations or
warranties concerning the accuracy or completeness of the Evaluation Material,
as such term is defined in the CA, and that neither Eagle nor any of its
directors, officers, partners, employees, attorneys, representatives or agents
shall have any liability to Stratex or its Representatives resulting from the
use or any inaccuracy or incompleteness of the Evaluation Material. The Parties
hereby agree that such agreement concerning the accuracy or completeness of the
Evaluation Material, the lack of any liability resulting from the use of the
Evaluation Material by Stratex or any inaccuracy or incompleteness of the
Evaluation Material, and all associated definitions, are incorporated into this
JDA for all purposes, and that the CA is otherwise terminated in all respects as
of the Closing Date.

10.09Notices. All notices required or permitted under this JDA shall be in
writing and delivered in person, by overnight courier, by certified or
registered mail, return receipt requested, or by facsimile, delivered or
addressed to the persons and at the addresses as provided below. A notice shall
be deemed given when received by the Party to whom it is directed. When a
response to another Party is required, each Party’s response shall be in writing
to the other Party.

ADDRESSES:   EAGLE OIL & GAS CO.
5950 Berkshire Lane, Suite 1100
Dallas, Texas 75225-5854
Telephone: (214) 369-1545
Fax: (214) 369-2217
Attn: Darrell S. Lohoefer

EAGLE DODGE CITY PARTNERS, LP
5950 Berkshire Lane, Suite 1100
Dallas, Texas 75225-5854
Telephone: (214) 369-1545
Fax: (214) 369-2217
Attn: Stan Laukhuf STRATEX OIL & GAS HOLDINGS, INC.
30 Echo Lake Road
Watertown, Connecticut 06795
Telephone: (860) 604-1472
Attn:  Stephen P. Funk

With a copy to:
Jackson Walker L.L.P.
1401 McKinney, Suite 1900
Houston, Texas  77010
Attention:  Michael P. Pearson
Telephone:  (713) 752-4311
Fax:  (713) 752-4221

 

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 15 of 18

 

 

 

10.10No Joint Venture. It is not the purpose of this JDA to create, and this JDA
shall not be construed as creating, a joint venture, partnership, or other
relation whereby any Party shall be liable for the acts, either of omission or
commission, of any other Party. Furthermore, the respective rights and
obligations of the Parties hereto shall, in all respects, be several and not
joint, and shall be governed by the express provisions hereof.

10.11Tax Partnership. Notwithstanding any other provision of this JDA to the
contrary, the Parties agree that their relationship for purposes of U.S. federal
and state income taxation shall be governed by the provisions of the “Agreement
Concerning Election to be Taxed Pursuant to Subchapter K (Tax Partnership)”
attached as Exhibit G to the Operating Agreement (the “Tax Partnership
Agreement”). In the event of a conflict between the terms of the Tax Partnership
Agreement and the terms of this JDA, the terms of the Tax Partnership Agreement
shall govern and control.

10.12Headings for Convenience. All captions, numbering sequences, and headings
used in this JDA are inserted for convenience only and shall in no way define,
limit or describe the scope or intent of this JDA or any part thereof, nor have
any legal effect other than to aid a reasonable interpretation of this JDA.
References in this JDA to articles, sections, or exhibits are to such Articles,
Sections, or Exhibits to this JDA unless otherwise specified.

10.13Construction. Whenever the context requires, reference herein made to a
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate; and the words “include”, “includes”, and “including” shall mean,
in each case, “include, without limitation”, “includes, without limitation”, and
“including, without limitation.” Specific enumeration shall not exclude the
general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
applicable, unless otherwise indicated.

10.14Modification and Amendments. This JDA constitutes the entire understanding
of the Parties with respect to the subject matter hereof. All prior agreements
between the Parties, if any, concerning the transaction provided for by this JDA
are superseded by this JDA. No amendment, modification or alteration of the
terms shall be binding unless the same is in writing executed by all of the
Parties.

10.15Severance of Invalid Provisions. In case of a conflict between the
provisions of this JDA and the provisions of any applicable laws or regulations,
the provisions of the laws or regulations shall govern over the provisions of
this JDA. If, for any reason and for so long as, any clause or provision of this
JDA is held by a court of competent jurisdiction to be illegal, invalid,
unenforceable or unconscionable under any present or future law (or
interpretation thereof), the remainder of this JDA shall not be affected by such
illegality or invalidity. Any such invalid provision shall be deemed severed
from this JDA as if this JDA had been executed with the invalid provisions
eliminated. The surviving provisions of this JDA shall remain in full force and
effect unless the removal of the invalid provisions destroys the legitimate
purposes of this JDA, in which event this JDA shall no longer be of any force or
effect. The Parties shall negotiate in good faith for any required modifications
to this JDA required as a result of this provision.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 16 of 18

 

10.16Binding Effect. This JDA shall be binding upon and inure to the benefit of
the Parties and their respective heirs, successors and assigns and shall
constitute a covenant running with the lands covered by this JDA.

10.17Counterparts: Facsimile Signature. The Parties may execute this JDA in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page by facsimile or in PDF format by electronic mail is as effective
as executing and delivering this JDA in the presence of the other Parties
hereto.

10.18Exhibits. Exhibits A, B, C, D, and E attached hereto are a part of this JDA
for all purposes.

10.19Waiver of Consequential, Exemplary or Punitive Damages. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS JDA, A PARTY’S DAMAGES RESULTING FROM A BREACH
OR VIOLATION OF ANY COVENANT, CONDITION, OR PROVISION CONTAINED IN THIS JDA BY
ANOTHER PARTY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES, AND EXCEPT AS PROVIDED
HEREINAFTER, NO PARTY SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY ANY
OTHER DAMAGES FOR SUCH BREACH OR VIOLATION, INCLUDING INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR PUNITIVE DAMAGES, LOST PROFITS, OR BUSINESS
INTERRUPTION DAMAGES, UNLESS THE PARTY SEEKING REIMBURSEMENT FOR SUCH DAMAGES IS
LEGALLY REQUIRED TO PAY SAME TO A THIRD PERSON.

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 17 of 18

 

 

This JDA is executed to be effective as of the Closing Date.

EAGLE OIL & GAS CO.


By: /s/ Darrell S. Lohoefer
Printed Name: Darrell S. Lohoefer
Title: Chief Executive Officer

EAGLE DODGE CITY PARTNERS, LP
By: Eagle Dodge City GP, LLC, its general partner


By: /s/ Darrell S. Lohoefer
Printed Name: /s/ Darrell S. Lohoefer
Title: Manager

STRATEX OIL & GAS HOLDINGS, INC.


By: /s/ Stephen P. Funk

Stephen P. Funk
Chief Executive Officer

Joint Development Agreement - Gunsmoke Prospect - Ford County, Kansas
Page 18 of 18

 



--------------------------------------------------------------------------------

